Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 1 of 21 Page ID #:210



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10
                                UNITED STATES DISTRICT COURT
   11
                              CENTRAL DISTRICT OF CALIFORNIA
   12

   13
        BENIGNO CONTRERAS,                            Case No. 5:20-cv-00561-JAK-SHK
   14                                                  [Hon. John A. Kronstadt, District
   15
                       Plaintiff,                     Judge; Hon. Shashi H. Kewalramani,
        .                                             Magistrate Judge]
   16            v.
   17 COUNTY OF RIVERSIDE,                            STIPULATED PROTECTIVE ORDER
      RIVERSIDE SHERIFF'S                             (Changes made by Court)
   18 DEPARTMENT, CHAD BLANCO, in

   19 his individual capacity, DEPUTY
      VALDIVIA, DEPUTY McBRIDE, and
   20 DEPUTY KIM and DOES 4-10.
      inclusive,
   21

   22
                       Defendants

   23

   24
            1.   A. PURPOSES AND LIMITATIONS
   25
                 Discovery in this action is likely to involve production of confidential,
   26
        proprietary, or private information for which special protection from public disclosure
   27
        and from use for any purpose other than prosecuting this litigation may be warranted.
   28


                                                  1
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 2 of 21 Page ID #:211



    1 Accordingly, the parties hereby stipulate to and petition the Court to enter the

    2 following Stipulated Protective Order. The parties acknowledge that this Order does

    3 not confer blanket protections on all disclosures or responses to discovery and that the

    4 protection it affords from public disclosure and use extends only to the limited

    5 information or items that are entitled to confidential treatment under the applicable

    6 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

    7 that this Stipulated Protective Order does not entitle them to file confidential

    8 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

    9 followed and the standards that will be applied when a party seeks permission from

   10 the court to file material under seal. Nothing in this Order shall be construed so as to

   11 require or mandate that any Party disclose or produce privileged information or records

   12 that could be designated as Confidential Documents/Protected Material hereunder.

   13         B.    GOOD CAUSE STATEMENT
   14         This action is likely to involve confidential documents relating to ongoing
   15   criminal investigations and prosecutions, criminal histories, and peace officer
   16   personnel file or investigative documents, for which special protection from public
   17   disclosure and from use for any purpose other than prosecution of this action is
   18   warranted. Such confidential and proprietary materials and information consist
   19   of,   among other things, information in connection with ongoing criminal
   20   investigations and prosecutions, criminal histories and/or rap sheets, and personnel
   21   file information and/or investigative information, otherwise generally unavailable to
   22   the public, or which may be privileged or otherwise protected from disclosure
   23   under state or federal statutes, court rules, case decisions, or common law. Further,
   24   uncontrolled disclosure of such personnel file information can threaten the safety of
   25   non-party witnesses, officers, and their families/associates. Accordingly, to expedite
   26   the flow of information, to facilitate the prompt resolution of disputes over
   27   confidentiality of discovery materials, to adequately protect information the parties
   28   are entitled to keep confidential, to ensure that the parties are permitted reasonable


                                                 2
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 3 of 21 Page ID #:212



    1   necessary uses of such material in preparation for and in the conduct of trial, to
    2   address their handling at the end of the litigation, and serve the ends of justice, a
    3   protective order for     such information is justified in this matter. It is the intent of
    4   the parties that   information will not be designated as confidential for tactical
    5   reasons and that nothing be so designated without a good faith belief that it has been
    6   maintained in a       confidential, non-public manner, and there is good cause why it
    7   should not be part of the public record of this case.
    8        2.     DEFINITIONS
    9        2.1    Action: this pending federal law suit.
   10        2.2    Challenging Party: a Party or Non-Party that challenges the
   11 designation of information or items under this Order.

   12        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   13 how it is generated, stored or maintained) or tangible things that qualify for protection

   14 under Federal Rule of Civil Procedure 26(c) and/or applicable federal privileges, and

   15 as specified above in the Good Cause Statement. This material includes, but is not

   16 limited to, medical records, psychotherapeutic records, and autopsy photographs; as

   17 well as peace officer personnel records as defined by California Penal Code sections

   18 832.8, 832.5, 832.7 and the associated case law; and other similar confidential records

   19 designated as such.

   20        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   21 their support staff).

   22        2.5    Designating Party: a Party or Non-Party public entity employer of a Party
   23 that designates information or items that it produces in disclosures or in responses to

   24 discovery as “CONFIDENTIAL.”

   25        2.6    Disclosure or Discovery Material: all items or information, regardless
   26 of the medium or manner in which it is generated, stored, or maintained (including,

   27 among other things, testimony, transcripts, and tangible things), that are produced or

   28 generated in disclosures or responses to discovery in this matter.


                                                   3
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 4 of 21 Page ID #:213



    1        2.7    Expert: a person with specialized knowledge or experience in a matter
    2 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

    3 expert witness or as a consultant in this Action and who is not a Party or current

    4 employee of a Party and who, at the time of retention, is not anticipated to become an

    5 employee of a Party or a competitor of a Party; as well as any person retained,

    6 designated, or disclosed by a Party as an expert pursuant to Federal Rule of Civil

    7 Procedure 26(a)(2) or other applicable discovery Rules or statutes.

    8        2.8    House Counsel: attorneys who are employees of a party to this Action.
    9 House Counsel does not include Outside Counsel of Record or any other outside

   10 counsel.

   11        2.9    Non-Party: any natural person, partnership, corporation, association, or
   12 other legal entity not named as a Party to this action.

   13        2.10 Outside Counsel of Record: attorneys who are not employees of a party
   14 to this Action but are retained to represent or advise a party to this Action and have

   15 appeared in this Action on behalf of that party or are affiliated with a law firm which

   16 has appeared on behalf of that party, and includes support staff.

   17        2.11 Party: any party to this Action, including all of its officers, directors,
   18 employees, agents, consultants, retained experts, and Outside Counsel of Record (and

   19 their support staffs).

   20        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   21 Discovery Material in this Action, including a Party that is defending a deposition

   22 noticed or subpoenaed by another Party; additionally, for the limited purpose of

   23 designating testimony subject to this Stipulation and Order pursuant to section 6.2(b)

   24 (infra), a “Producing Party” shall also be construed to include a Party that is attending

   25 and/or participating in a non-party deposition noticed/subpoenaed by another Party.

   26        2.13 Professional Vendors: persons or entities that provide litigation support
   27 services (e.g., photocopying, videotaping, translating, preparing exhibits or

   28 demonstrations, and organizing, storing, or retrieving data in any form or medium) and


                                                  4
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 5 of 21 Page ID #:214



    1 their employees and subcontractors.

    2        2.14 Protected Material: any Disclosure or Discovery Material that is
    3 designated as “CONFIDENTIAL” under the provisions of this Stipulation and

    4 Protective Order. (The term "Confidential Document" shall be synonymous with the

    5 term "Protected Material" for the purposes of this Stipulation and any associated

    6 Protective Order.)

    7        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
    8 from a Producing Party, including a Party that has noticed or subpoenaed and is taking

    9 a deposition or comparable testimony.

   10        3.     SCOPE
   11        The protections conferred by this Stipulation and Order cover not only Protected
   12 Material (as defined above), but also (1) any information copied or extracted from

   13 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

   14 Material; and (3) any testimony, conversations, or presentations by Parties or their

   15 Counsel that might reveal Protected Material.

   16        However, the protections conferred by this Stipulation and its associated Order
   17 do not cover the following information: (a) any information that is in the public

   18 domain at the time of disclosure to a Receiving Party or becomes part of the public

   19 domain after its disclosure to a Receiving Party as a result of publication not involving

   20 a violation of this Order, including becoming part of the public record through trial or

   21 otherwise; and (b) any information known to the Receiving Party prior to the

   22 disclosure or obtained by the Receiving Party after the disclosure from a source who

   23 obtained the information lawfully and under no obligation of confidentiality to the

   24 Designating Party.

   25        Except to the extent specified herein (if any), any use of Protected Material at
   26 trial shall not be governed by this Order, but will be governed by a separate order.

   27        Any use of Protected Material at trial shall be governed by the orders of the trial
   28 judge. This Order does not govern the use of Protected Material at trial.


                                                 5
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 6 of 21 Page ID #:215



    1          4.     DURATION
    2          Even after final disposition of this litigation, the confidentiality obligations
    3 imposed by this Order shall remain in effect until a Designating Party agrees otherwise

    4 in writing or a court order otherwise directs. Final disposition shall be deemed to be

    5 the later of (1) dismissal of all claims and defenses in this Action, with or without

    6 prejudice; and (2) final judgment herein after the completion and exhaustion of all

    7 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits

    8 for filing any motions or applications for extension of time pursuant to applicable law.

    9          5.     DESIGNATING PROTECTED MATERIAL
   10          5.1    Exercise of Restraint and Care in Designating Material for Protection.
   11 Each Party or Non-Party that designates information or items for protection under this

   12 Order must take care to limit any such designation to specific material that qualifies

   13 under the appropriate standards. The Designating Party must designate for protection

   14 only those parts of material, documents, items, or oral or written communications that

   15 qualify so that other portions of the material, documents, items, or communications for

   16 which protection is not warranted are not swept unjustifiably within the ambit of this

   17 Order.

   18          Mass, indiscriminate, or routinized designations are prohibited. Designations
   19 that are shown to be clearly unjustified or that have been made for an improper purpose

   20 (e.g., to unnecessarily encumber the case development process or to impose

   21 unnecessary expenses and burdens on other parties) may expose the Designating Party

   22 to sanctions.

   23          If it comes to a Designating Party’s attention that information or items that it
   24 designated for protection do not qualify for protection, that Designating Party must

   25 promptly notify all other Parties that it is withdrawing the inapplicable designation.

   26          5.2    Manner and Timing of Designations. Except as otherwise provided in
   27 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

   28 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection


                                                  6
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 7 of 21 Page ID #:216



    1 under this Order must be clearly so designated before the material is disclosed or

    2 produced.

    3        Designation in conformity with this Order requires:
    4        (a)    for information in documentary form (e.g., paper or electronic
    5 documents, but excluding transcripts of depositions or other pretrial or trial

    6 proceedings),    that the Producing Party affix at a minimum, the legend
    7 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

    8 contains protected material. If only a portion or portions of the material on a page

    9 qualifies for protection, the Producing Party also must clearly identify the protected

   10 portion(s) (e.g., by making appropriate markings in the margins). The placement of

   11 such “CONFIDENTIAL” stamp on such page(s) shall not obstruct the substance of

   12 the page’s (or pages’) text or content.

   13        A Party or Non-Party that makes original documents available for inspection
   14 need not designate them for protection until after the inspecting Party has indicated

   15 which documents it would like copied and produced. During the inspection and before

   16 the designation, all of the material made available for inspection shall be deemed

   17 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

   18 copied and produced, the Producing Party must determine which documents, or

   19 portions thereof, qualify for protection under this Order. Then, before producing the

   20 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

   21 to each page that contains Protected Material. If only a portion or portions of the

   22 material on a page qualifies for protection, the Producing Party also must clearly

   23 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

   24        (b)    for testimony given in depositions or in other pretrial or trial proceedings,
   25 that the Designating Party identify the Disclosure or Discovery Material on the record,

   26 before the close of the deposition, hearing, or other proceeding,            all protected
   27 testimony. When it is impractical to identify separately each portion of testimony that

   28 is entitled to protection, and when it appears that substantial portions of the testimony


                                                  7
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 8 of 21 Page ID #:217



    1 may qualify for protection, the Producing Party may invoke on the record (before the

    2 deposition or proceeding is concluded) a right to have up to twenty (20) days to

    3 identify the specific portions of the testimony as “CONFIDENTIAL.” Only those

    4 portions of the testimony that are appropriately designated as “CONFIDENTIAL” for

    5 protection within the 20 days shall be covered by the provisions of this Stipulation

    6 and its associated Protective Order.

    7        (c)    for information produced in some form other than documentary and for
    8 any other tangible items, that the Producing Party affix in a prominent place on the

    9 exterior of the container or containers in which the information is stored the legend

   10 “CONFIDENTIAL.” If only a portion or portions of the information warrants

   11 protection, the Producing Party, to the extent practicable, shall identify the protected

   12 portion(s).

   13        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   14 failure to designate qualified information or items does not, standing alone, waive the

   15 Designating Party’s right to secure protection under this Order for such material. Upon

   16 timely correction of a designation, the Receiving Party must make reasonable efforts

   17 to assure that the material is treated in accordance with the provisions of this Order.

   18        5.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party shall
   19 not alter, edit, or modify any Protected Material so as to conceal, obscure, or remove

   20 a “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any

   21 other action so as to make it appear that Protected Material is not subject to the terms

   22 and provisions of this Stipulation and its associated Order. However, nothing in this

   23 section shall be construed so as to prevent a Receiving Party from challenging a

   24 confidentiality designation subject to the provisions of section 6, infra.

   25        6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   26        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   27 designation of confidentiality at any time that is consistent with the Court’s

   28 Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality


                                                 8
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 9 of 21 Page ID #:218



    1 designation is necessary to avoid foreseeable substantial unfairness, unnecessary

    2 economic burdens, or a later significant disruption or delay of the litigation, a Party

    3 does not waive its right to challenge a confidentiality designation by electing not to

    4 mount a challenge promptly after the original designation is disclosed.

    5        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    6 resolution process under Local Rule 37.1 et seq.

    7        6.3    The burden of persuasion in any such challenge proceeding shall be on
    8 the Designating Party. Frivolous challenges, and those made for an improper purpose

    9 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

   10 expose the Challenging Party to sanctions. Unless the Designating Party has waived

   11 or withdrawn the confidentiality designation, all parties shall continue to afford the

   12 material in question the level of protection to which it is entitled under the Producing

   13 Party’s designation until the Court rules on the challenge.

   14        6.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
   15 Designating Party may remove Protected Material/Confidential Documents from

   16 some or all of the protections and provisions of this Stipulation and its associated

   17 Order at any time by any of the following methods:

   18        (a)    Express Written Withdrawal. A Designating Party may withdraw a
   19 “CONFIDENTIAL” designation made to any specified Protected Material

   20 /Confidential Documents from some or all of the protections of this Stipulation and

   21 its associated Order by an express withdrawal in a writing signed by such Party (or

   22 such Party’s Counsel, but not including staff of such Counsel) that specifies and

   23 itemizes the Disclosure or Discovery Material previously designated as Protected

   24 Material/Confidential Documents that shall no longer be subject to all or some of the

   25 provisions of this Stipulation and Order. Such express withdrawal shall be effective

   26 when transmitted or served upon the Receiving Party. If a Designating Party is

   27 withdrawing Protected Material from only some of the provisions/ protections of this

   28 Stipulation and Order, such Party must state which specific provisions are no longer


                                                 9
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 10 of 21 Page ID #:219



    1 to be enforced as to the specified material for which confidentiality protection

    2 hereunder is withdrawn: otherwise, such withdrawal shall be construed as a

    3 withdrawal of such material from all of the protections/provisions of this Stipulation

    4 and Order;

    5        (b)    Express Withdrawal on the Record. A Designating Party may withdraw
    6 a    “CONFIDENTIAL”           designation    made     to    any    specified    Protected
    7 Material/Confidential Documents from all of the provisions/protections of this

    8 Stipulation and its associated Order by verbally consenting in court proceedings on

    9 the record to such withdrawal – provided that such withdrawal specifies the

   10 Disclosure or Discovery Material previously designated as Protected Material/

   11 Confidential Documents that shall no longer be subject to any of the provisions of this

   12 Stipulation and Order. A Designating Party is not permitted to withdraw Protected

   13 Material from only some of the protections/provisions of this Stipulation and Order

   14 by this method;

   15        (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge. A
   16 Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”

   17 designation made to any specified Protected Material/Confidential Documents from

   18 all of the provisions/protections of this Stipulation and Order by either (1) making

   19 such Protected Material/Confidential Records part of the public record – including

   20 but not limited to attaching such as exhibits to any filing with the court without

   21 moving, prior to such filing, for the court to seal such records; or (2) failing to timely

   22 oppose a Challenging Party’s motion to remove a “CONFIDENTIAL” designation to

   23 specified Protected Material/Confidential Documents. Nothing in this Stipulation and

   24 Order shall be construed so as to require any Party to file Protected

   25 Material/Confidential Documents under seal, unless expressly specified herein.

   26        7.     ACCESS TO AND USE OF PROTECTED MATERIAL
   27        7.1    Basic Principles. A Receiving Party may use Protected Material that is
   28 disclosed or produced by another Party or by a Non-Party in connection with this


                                                  10
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 11 of 21 Page ID #:220



    1 Action only for preparing, prosecuting, defending, or attempting to settle this Action.

    2 Not for any other purpose, including any other litigation or dispute outside the scope

    3 of this action. Such Protected Material may be disclosed only to the categories of

    4 persons and under the conditions described in this Order. When the Action has been

    5 terminated, a Receiving Party must comply with the provisions of section 13 below

    6 (FINAL DISPOSITION).

    7        Protected Material must be stored and maintained by a Receiving Party at a
    8 location and in a secure manner that ensures that access is limited to the persons

    9 authorized under this Order.

   10        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   11 otherwise ordered by the court or permitted in writing by the Designating Party, a

   12 Receiving Party may disclose any information or item designated “CONFIDENTIAL”

   13 only to:

   14        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
   15 as employees of said Outside Counsel of Record to whom it is reasonably necessary

   16 to disclose the information for this Action;

   17        (b)    the officers, directors, and employees (including House Counsel) of the
   18 Receiving Party to whom disclosure is reasonably necessary for this Action - each of

   19 whom, by accepting receipt of such Protected Material, thereby agree to be bound by

   20 this Order;

   21        (c)    Experts (as defined in this Order) of the Receiving Party to whom
   22 disclosure is reasonably necessary for this Action and who have signed the

   23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   24        (d)    the court and its personnel;
   25        (e)    court reporters and their staff;
   26        (f)    professional jury or trial consultants, mock jurors, and Professional
   27 Vendors to whom disclosure is reasonably necessary for this Action and who have

   28 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);


                                                   11
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 12 of 21 Page ID #:221



    1        (g)    the author or recipient of a document containing the information or a
    2 custodian or other person who otherwise possessed or knew the information;

    3        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
    4 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

    5 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will

    6 not be permitted to keep any confidential information unless they sign the

    7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

    8 by the Designating Party or ordered by the court. Pages of transcribed deposition

    9 testimony or exhibits to depositions that reveal Protected Material may be separately

   10 bound by the court reporter and may not be disclosed to anyone except as permitted

   11 under this Stipulated Protective Order; and

   12        (i)    any mediator or settlement officer, and their supporting personnel,
   13   mutually agreed upon by any of the parties engaged in settlement discussions.
   14        7.3.   Notice of Confidentiality. Prior to producing or disclosing Protected
   15 Material/Confidential Documents to persons to whom this Stipulation and its Order

   16 permits disclosure or production (see section 8.2, supra), a Receiving Party shall

   17 provide a copy of this Stipulation and Order to such persons so as to put such persons

   18 on notice as to the restrictions imposed upon them herein: except that, for court

   19 reporters, Professional Vendors, and for witnesses being provided with Protected

   20 Material during a deposition, it shall be sufficient notice for Counsel for the Receiving

   21 Party to give the witness a verbal admonition (on the record, for witnesses) regarding

   22 the provisions of this Stipulation and its Order and such provisions’ applicability to

   23 specified Protected Material at issue.

   24        7.4.   Reservation of Rights. Nothing in this Stipulation and Order shall be
   25 construed so as to require any Producing Party to designate any records or materials

   26 as “CONFIDENTIAL.” Nothing in this Stipulation and Order shall be construed so

   27 as to prevent the admission of Protected Material into evidence at the trial of this

   28 action, or in any appellate proceedings for this action, solely on the basis that such


                                                 12
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 13 of 21 Page ID #:222



    1 Disclosure     or   Discovery    Material        has   been   designated   as   Protected
    2 Material/Confidential Documents. Notwithstanding the foregoing, nothing in this

    3 Stipulation and Order shall be construed as a waiver of any privileges or of any rights

    4 to object to the use or admission into evidence of any Protected Material in any

    5 proceeding; nor shall anything herein be construed as a concession that any privileges

    6 asserted or objections made are valid or applicable. Nothing in this Stipulation and

    7 Order shall be construed so as to prevent the Designating Party (or its Counsel or

    8 custodian of records) from having access to and using Protected Material designated

    9 by that Party in the manner in which such persons or entities would typically use such

   10 materials in the normal course of their duties or profession – except that the waiver of

   11 confidentiality provisions shall apply (see section 6.4(c), supra).

   12        7.5.   Requirement to File Confidential Documents Under Seal. Confidential
   13 Documents may be submitted in all law and motion proceedings before the Court if

   14 done so under seal pursuant to Federal Rules of Civil Procedure 5.2 and 26 and/or

   15 United States District Court, Central District of California Local Rules 79-5.1 and 79-

   16 5.2 (as applicable) and pursuant to the provisions of this Stipulation and any

   17 associated Order. If any Receiving Party attaches any Confidential Documents to any

   18 pleading, motion, or other paper to be filed, lodged, or otherwise submitted to the

   19 Court, such Confidential Document(s) shall be filed/lodged under seal pursuant to

   20 Federal Rules of Civil Procedure 5.2 and 26 and/or United States District Court,

   21 Central District of California Local Rules 79-5.1 and 79-5.2 to the extent applicable.

   22        However, this paragraph (¶ 7.5) shall not be construed so as to prevent a
   23 Designating Party or counsel from submitting, filing, lodging, or publishing any

   24 document it has previously designated as a Confidential Document without

   25 compliance with this paragraph’s requirement to do so under seal (i.e., a producing-

   26 disclosing party or counsel may submit or publish its own Confidential Documents

   27 without being in violation of the terms of this Stipulation and its Protective Order).

   28        Furthermore, a Receiving Party shall be exempted from the requirements of


                                                  13
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 14 of 21 Page ID #:223



    1 this paragraph as to any specifically identified Confidential Document(s) where –

    2 prior to the submission or publication of the Confidential Document(s) at issue – the

    3 Designating Party of such specifically identified Confidential Document(s) has

    4 waived/withdrawn the protections of this Stipulation and its Order (pursuant to

    5 paragraph 6.4, supra).

    6        A Receiving Party shall also be exempt from the sealing requirements of this
    7 paragraph (¶ 7.5) where the Confidential Documents/Protected Material at issue is/are

    8 not documents, records, or information regarding or incorporating:

    9        (1)    private, personal information contained in peace officer personnel files
   10 (such as social security numbers, driver’s license numbers or comparable personal

   11 government identification numbers, residential addresses, compensation or pension

   12 or personal property information, credit card numbers or credit information, dates of

   13 birth, tax records and information, information related to the identity of an officer’s

   14 family members or co-residents, and comparable personal information about the

   15 officer or his family);

   16        (2)    any internal affairs or comparable investigation by any law enforcement
   17 agency into alleged officer misconduct; and/or

   18        (3)    the medical records or records of psychiatric or psychological treatment
   19 of any peace officer or party to this action.

   20        Nothing in this paragraph shall be construed to bind the Court or its authorized
   21 staff so as to limit or prevent the publication of any Confidential Documents to the

   22 jury or factfinder, at the time of trial of this matter, where the Court has deemed such

   23 Confidential Documents to be admissible into evidence.

   24        Nothing in this Stipulation or in any associated Order shall be construed as any
   25 entitlement for the parties to file any documents or materials under seal; nor shall the

   26 parties’ Stipulation or this Order be construed as any exemption from any of the

   27 requirements of Central District Local Rule 79-5. The parties are required to comply

   28 with the applicable Local Rules in their entirety. If the Court denies a party’s request


                                                 14
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 15 of 21 Page ID #:224



    1 for filing material under seal, that material may be filed in the public record unless

    2 otherwise instructed by the Court.

    3        8.     PROTECTED         MATERIAL         SUBPOENAED          OR     ORDERED
    4 PRODUCED IN OTHER LITIGATION

    5        If a Party is served with a subpoena or a court order issued in other litigation
    6 that compels disclosure of any information or items designated in this Action as

    7 “CONFIDENTIAL,” that Party must:

    8        (a)    promptly notify in writing the Designating Party. Such notification shall
    9 include a copy of the subpoena or court order;

   10        (b)    promptly notify in writing the party who caused the subpoena or order to
   11 issue in the other litigation that some or all of the material covered by the subpoena or

   12 order is subject to this Protective Order. Such notification shall include a copy of this

   13 Stipulated Protective Order; and

   14        (c)    cooperate with respect to all reasonable procedures sought to be pursued
   15 by the Designating Party whose Protected Material may be affected.

   16        If the Designating Party timely seeks a protective order, the Party served with
   17 the subpoena or court order shall not produce any information designated in this action

   18 as “CONFIDENTIAL” before a determination by the court from which the subpoena

   19 or order issued, unless the Party has obtained the Designating Party’s permission. The

   20 Designating Party shall bear the burden and expense of seeking protection in that court

   21 of its confidential material and nothing in these provisions should be construed as

   22 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

   23 directive from another court.

   24        The purpose of this section is to ensure that the affected Party has a meaningful
   25 opportunity to preserve its confidentiality interests in the court from which the

   26 subpoena or court order issued.

   27        9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   28 PRODUCED IN THIS LITIGATION


                                                 15
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 16 of 21 Page ID #:225



    1        (a)     The terms of this Order are applicable to information produced by a Non-
    2 Party in this Action and designated as “CONFIDENTIAL.” Such information

    3 produced by Non-Parties in connection with this litigation is protected by the remedies

    4 and relief provided by this Order. Nothing in these provisions should be construed as

    5 prohibiting a Non-Party from seeking additional protections.

    6        (b)     In the event that a Party is required, by a valid discovery request, to
    7 produce a Non-Party’s confidential information in its possession, and the Party is

    8 subject to an agreement with the Non-Party not to produce the Non-Party’s

    9 confidential information, then the Party shall:

   10        (1)     promptly notify in writing the Requesting Party and the Non-Party that
   11 some or all of the information requested is subject to a confidentiality agreement with

   12 a Non-Party;

   13        (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
   14 Order in this Action, the relevant discovery request(s), and a reasonably specific

   15 description of the information requested; and

   16        (3)     make the information requested available for inspection by the Non-
   17 Party, if requested.

   18        (c)     If the Non-Party fails to seek a protective order from this court within 14
   19 days of receiving the notice and accompanying information, the Receiving Party may

   20 produce the Non-Party’s confidential information responsive to the discovery request.

   21 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

   22 any information in its possession or control that is subject to the confidentiality

   23 agreement with the Non-Party before a determination by the court. Absent a court

   24 order to the contrary, the Non-Party shall bear the burden and expense of seeking

   25 protection in this court of its Protected Material.

   26        10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   27        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   28 Protected Material to any person or in any circumstance not authorized under this


                                                  16
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 17 of 21 Page ID #:226



    1 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

    2 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

    3 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

    4 persons to whom unauthorized disclosures were made of all the terms of this Order,

    5 and (d) request such person or persons to execute the “Acknowledgment and

    6 Agreement to Be Bound” that is attached hereto as Exhibit A.

    7        11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    8 PROTECTED MATERIAL

    9        When a Producing Party gives notice to Receiving Parties that certain
   10 inadvertently produced material is subject to a claim of privilege or other protection,

   11 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   12 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

   13 may be established in an e-discovery order that provides for production without prior

   14 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

   15 parties reach an agreement on the effect of disclosure of a communication or

   16 information covered by the attorney-client privilege or work product protection, the

   17 parties may incorporate their agreement in the stipulated protective order submitted to

   18 the court.

   19 12.    PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
   20        12.1. Filing of Protected Material.
   21        Without advance written permission from the Designating Party, or a court
   22 order secured after appropriate notice to all interested persons, a Receiving Party may

   23 not file in the public record in this action any Protected Material. A Party that seeks

   24 to file under seal any Protected Material must comply with the applicable Federal and

   25 Local Rules.

   26        12.2. Public Dissemination of Protected Material.
   27        A Receiving Party shall not publish, release, post, or disseminate Protected
   28 Material to any persons except those specifically delineated and authorized by this


                                                17
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 18 of 21 Page ID #:227



    1 Stipulation and its Order (see section 7, supra); nor shall a Receiving Party publish,

    2 release, leak, post, or disseminate Protected Material/Confidential Documents to any

    3 news media, member of the press, website, or public forum (except as permitted under

    4 section 7.5 regarding filings with the court in this action and under seal).

    5        13.    MISCELLANEOUS
    6        13.1 Right to Further Relief. Nothing in this Order abridges the right of any
    7 person to seek its modification by the Court in the future.

    8        13.2 Right to Assert Other Objections. By stipulating to the entry of this
    9 Protective Order no Party waives any right it otherwise would have to object to

   10 disclosing or producing any information or item on any ground not addressed in this

   11 Stipulated Protective Order. Similarly, no Party waives any right to object on any

   12 ground to use in evidence of any of the material covered by this Protective Order.

   13        13.3 Filing Protected Material. A Party that seeks to file under seal any
   14 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

   15 only be filed under seal pursuant to a court order authorizing the sealing of the specific

   16 Protected Material at issue. If a Party's request to file Protected Material under seal is

   17 denied by the court, then the Receiving Party may file the information in the public

   18 record unless otherwise instructed by the court.

   19        14.    FINAL DISPOSITION
   20        After the final disposition of this Action, as defined in paragraph 4, within 30
   21 days of a written request by the Designating Party, each Receiving Party must return

   22 all Protected Material to the Producing Party or destroy such material. As used in this

   23 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

   24 summaries, and any other format reproducing or capturing any of the Protected

   25 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

   26 must submit a written certification to the Producing Party (and, if not the same person

   27 or entity, to the Designating Party) by the 30 day deadline that (1) identifies (by

   28 category, where appropriate) all the Protected Material that was returned or destroyed


                                                 18
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 19 of 21 Page ID #:228



    1 and (2)affirms that the Receiving Party has not retained any copies, abstracts,

    2 compilations, summaries or any other format reproducing or capturing any of the

    3 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

    4 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

    5 legal memoranda, correspondence, deposition and trial exhibits, expert reports,

    6 attorney work product, and consultant and expert work product, even if such materials

    7 contain Protected Material. Any such archival copies that contain or constitute

    8 Protected Material remain subject to this Protective Order as set forth in Section 4

    9 (DURATION).

   10

   11   15. Any violation of this Order may be punished by any and all appropriate measures
   12   including, without limitation, contempt proceedings and/or monetary sanctions.
   13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   14 DATED: July 16, 2020                 MANNING & KASS
   15
                                           ELLROD, RAMIREZ, TRESTER LLP

   16

   17
                                            By:
   18                                             Tony M. Sain, Esq.
   19                                             Tori L.N. Bakken , Esq.
                                                  Attorneys for Defendants, COUNTY OF
   20                                             RIVERSIDE (erroneously named as both
   21                                             COUNTY OF RIVERSIDE and
                                                  RIVERSIDE SHERIFF'S
   22                                             DEPARTMENT), SHERIFF-CORONER
   23                                             CHAD BIANCO (erroneously named as
                                                  CHAD BLANCO), DEPUTY
   24                                             VALDIVIAS (erroneously named as
   25                                             DEPUTY VALDIVIA), DEPUTY
                                                  McBRIDE, and DEPUTY KIM
   26

   27

   28


                                                  19
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 20 of 21 Page ID #:229



    1 DATED: July 6, 2020                       EL MONTE LAW GROUP
    2

    3                                           By:
    4                                                    Ralph R. Rios, Esq.
    5                                                    Attorney for Plaintiff, BENIGNO
                                                         CONTRERAS
    6

    7
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    8
                  July 16, 2020
        DATED: _____________________________
    9

   10

   11
        HON. SHASHI H. KEWALRAMANI
   12
        UNITED STATES MAGISTRATE JUDGE
   13
                                  EXHIBIT A
   14
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   15
        I,    _________________         [print or         type full   name], of ____________
   16

   17   [print or type full address], declare under penalty of perjury that I have read in

   18   its entirety and understand the Stipulated Protective Order that was issued by the

   19   United States District Court for the Central District of California on [date] in the

   20   case of     [insert formal name of the case and           the number and initials

   21   assigned to it by the court]. I agree to comply with and to be bound by all the

   22   terms of this Stipulated Protective Order and I understand and acknowledge

   23   that failure to so comply could expose me to sanctions and punishment in the nature

   24   of contempt. I solemnly promise that I will not disclose in any manner any

   25   information or item that is subject to this Stipulated Protective Order to any

   26   person or entity except in strict compliance with the provisions of this Order. I

   27   further agree to submit to the jurisdiction of the United States District Court for the

   28   Central District of California for the purpose of enforcing the terms of


                                                    20
Case 5:20-cv-00561-JAK-SHK Document 21 Filed 07/16/20 Page 21 of 21 Page ID #:230



    1   this Stipulated Protective Order, even if such enforcement proceedings occur
    2   after termination of this action. I hereby appoint_________________        [print
    3   or type full name] of    ___________________________________ [print or type
    4
        full address and telephone number] as my California agent for service of process in
    5

    6
        connection with this action or any proceedings related to enforcement of this

    7 Stipulated Protective Order.

    8
        Date: ________________
    9
        City and State where sworn and signed:
   10

   11
        _

   12
        Printed name:

   13
        Signature:   _____________________________________________
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                 21
